Title: From Alexander Hamilton to Francis Gibson, 17 February 1800
From: Hamilton, Alexander
To: Gibson, Francis


          
            Sir,
            N York Febr. 17th. 1800
          
          I have just received your letter of the tenth instant, and deeply regret the occurrence of which it informs me. I hope you have taken effectu omitted nothing towards apprehending and bringing to justice, the villains, and bringing them to justice perpetrators of the horrid act.
          With
          Lt Gibson—
        